Citation Nr: 1012966	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-37 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to June 
2007.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Regarding the requirements outlined in Hickson above, two of 
the three requirements have been met in this case.  As to 
the first requirement that there be medical evidence of a 
current disability, the Veteran was diagnosed by a VA 
examiner in December 2007 as having bilateral knee strain 
and left ankle strain.  X-rays of these joints in December 
2007 were negative.  Regarding the second requirement, that 
there be medical, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury, the Veteran's service treatment records do not show 
complaints or findings regarding the Veteran's knees or left 
ankle.  In fact, the Veteran specifically denied having any 
knee trouble on a May 2007 Report of Medical History.  That 
notwithstanding, the Veteran attributes his knee and left 
ankle conditions to his service as an infantryman which, he 
said, involved carrying a 65 pound combat load plus being a 
machine gunner and having to lift ammo for the machine gun.  
Accordingly, the second requirement of Hickson has been met.  
With respect to the third requirement, i.e., medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability, there is no medical 
evidence that addresses this element.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations. Stefl, 21 Vet. App. at 123.

As the December 2007 VA general examination report does not 
address the likelihood of a relationship between the 
Veteran's postservice diagnoses of bilateral knee strains 
and left ankle strain and incidents of service, it is 
inadequate for rating purposes.  Accordingly, a remand for 
an addendum to the December 2007 examination is necessary to 
address the nexus question.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Lastly, in light of the necessity of this remand, the 
Veteran should be given the opportunity to provide any 
additional information and/or medical records relevant to 
these service connection claims.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated him for his 
knee and left ankle disabilities since 
service. Copies of medical records from 
all identified providers should be 
obtained and incorporated into the 
claims file, if not presently on file.  
If attempts to obtain these records are 
not successful, the Veteran should be 
informed of this and it should be 
documented in the claims file.

2.  Refer the claims folder to the 
examiner who performed the December 2007 
examination (if available) to obtain an 
addendum opinion as to the etiology of 
the diagnosed bilateral knee and left 
ankle strains.  Specifically, the 
examiner is asked to address whether it 
is at least as likely as not (a 50 
percent probability or greater) that 
these diagnoses are related to service.

If the examiner who performed the 
December 2007 examination finds that 
another examination is necessary or is 
unavailable to complete this addendum, 
the Veteran should be scheduled for a 
new examination.

The claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  A 
complete rationale for all opinions 
should be provided.  If the examiner 
cannot reach a conclusion without 
resorting to speculation, he or she 
should explain why a response would be 
speculative.

3.  Thereafter, readjudicate the issues.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

